DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-3, 9-10 and 36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Groups I and III, Figs. 1-4 and 7, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/18/2020.
Applicant's election with traverse of Group II, Figs. 5 & 6, in the reply filed on 11/18/2020 is acknowledged.  The traversal is on the ground(s) that “Applicant respectfully disagrees at least as it relates to Group I and Group III.  Under 37 CFR 1.475(a), “[w]here a group of inventions is claimed in an application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression ‘special technical features’ shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.”  In the present case, claims 9 and 10 (Group I) set forth an air separator, and claims 5-8, 15-20, 23-25, 28, and 32 (Group III) set forth an air separator. Leonard does not teach such an air separator. Thus, Group I and Group III mutually set forth a feature that makes a contribution over the cited prior art. That is, Group I includes the same special technical feature as Group III, and unity of invention is maintained between both Groups.  Accordingly, Applicant respectfully asserts that Groups I and III should .  This is not found persuasive because the applicant’s arguments are for future examination(s) of the non-elected Groups I and III.  However, in this case, the Groups I, II and III of inventions do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features.  These technical features are not special technical features as it does not make a contribution over the prior art in view of Leonard (GB 2455352 A).
The requirement is still deemed proper and is therefore made FINAL.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a tank into which the fluid flows, with formations in the tank to stop spinning of the fluid” (claim 6, UNDERLINE emphasis added) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the 

Claim Objections
Claims 5-6, 8, 15-20, 23-25, 28 and 32 are objected to because of the following informalities:  
Claim 5 recites the limitation “Dewatering apparatus” in line 1.  It is suggested to amend it to --- A dewatering apparatus ---.
Claims 6, 8, 15-20, 23-25, 28 and 32 recites the limitation “Dewatering apparatus” in line 1.  It is suggested to amend it to --- The dewatering apparatus ---.
Claim 19 recites the limitation “the fluid communication” in lines 1-2.  It is suggested to amend it to --- the fluid communication means ---.
Appropriate correction is required.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:



Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claim limitation “pressure reducing means” and “means for communicating” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means” and “means for” coupled with functional language “reducing” and “communicating” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  

A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
The pressure reducing means has been interpreted to includ a pump 30. The pump 30 could, in one example, be a large air handling, self priming double diaphragm suction pump, which could be electrically driven. (Page 7, lines 4-7 of the Specification)  
The means for communicating has been interpreted to be the fluid communication means including a pipe arrangement 16, the pipe arrangement 16 including a pipe 18 which defines a passage 20. The pipe 18 includes an inlet part 22 which is located within the support 12. (Page 7, lines 9-13 of the Specification)  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6, 8, 15-20, 23-25, 28 and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the moisture content" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the ground" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the fluid communication" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5-6, 8, 15-20, 23-25, 28 and 32  are rejected under 35 U.S.C. 103 as being unpatentable over Leonard (GB2455353A) in view of Greenleaf, Jr. et al. (US 4,122,013; hereinafter Greenleaf, Jr.) and Ringenberger et al. (US 2008/0098893; hereinafter Ringenberger).

    PNG
    media_image1.png
    459
    591
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    308
    413
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    344
    330
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    472
    646
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    594
    239
    media_image5.png
    Greyscale


Regarding claims 5, 6 & 8, Leonard discloses dewatering apparatus (figs. 1-4) for reducing the moisture content of a stockpile of material (40, fig. 1), the apparatus (figs. 1-4) including a support (12, fig. 1) for supporting, in use, the stockpile (40, fig. 1), pressure reducing means (30, fig. 1), and fluid communication means (fluid communication means, page 2, lines 14-22, page 6, lines 1-10) for communicating fluid from the support (12, fig. 1) to the pressure reducing means (30, fig. 1) wherein the apparatus (figs. 1-4) includes a substantially impermeable layer (34, fig. 1, page 5, lines 15-19) beneath the support (12, fig. 1), and the support (12, fig. 1) includes a layer of material (14, figs. 1, 2, page 2, lines 9-12, page 5, lines 6-8) which has a permeability which is higher than the permeability of the stockpile material (40, fig. 1), 
Leonard does not disclose an air separator being provided in the fluid communication means to remove air from the fluid prior to the fluid reaching the pressure reducing means; (cl. 5)
in which the air separator includes a tank into which the fluid flows; (cl. 6) and

Greenleaf, Jr. teaches an air separator (Greenleaf, Jr. , 16, 17, fig. 1) being provided in the fluid communication means (Greenleaf, Jr. , 12, 13, 14, 15, fig. 1) to remove air from the fluid prior to the fluid reaching the pressure reducing means (Greenleaf, Jr. , 18, fig. 1); (cl. 5)
in which the air separator (Greenleaf, Jr. , 16, 17, fig. 1) includes a tank (Greenleaf, Jr. , 16, fig. 1) into which the fluid flows; (cl. 6) and
in which an exhaust (Greenleaf, Jr. , opening at a top of item 16 where a pipe connected to, fig. 1) is provided in an upper part of the tank (Greenleaf, Jr. , 16, fig. 1) to enable air to be exhausted therethrough. (cl. 8)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to incorporate the air separator being provided in the fluid communication means to remove air from the fluid prior to the fluid reaching the pressure reducing means; (cl. 5) in which the air separator includes a tank into which the fluid flows; (cl. 6) and in which an exhaust is provided in an upper part of the tank to enable air to be exhausted therethrough (cl. 8), as taught by Greenleaf, Jr., into the dewatering apparatus of Leonard for preventing the air from entering the pressure reducing means or the pump which would result in preventing the pump from making abnormal noises and thus the pump is prevented from getting damage.  Thus, the life-span of the pump is longer and thus benefits the consumer.
However, Leonard as modified does not disclose a tank into which the fluid flows, with formations in the tank to stop spinning of the fluid. (cl. 6)
 Ringenberger teaches a tank (Ringenberger, 140, fig. 4) into which the fluid flows, with formations (Ringenberger, 170, 172, fig. 4) in the tank (Ringenberger, 140, fig. 4) to stop spinning of the fluid ([0051]). (cl. 6)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to further modify the dewatering apparatus of Leonard with the tank into which the fluid flows, with formations in the tank to stop spinning of the fluid, as taught by Ringenberger, for effectively removing the air from the liquid or fluid which would result in effectively preventing the air from entering the pressure reducing means or the pump and thus the pump is effectively prevented from getting damage.  Thus, the life-span of the pump is longer and thus benefits the consumer.

Regarding claim 15, Leonard as modified discloses in which in use, the support (12, fig. 1) is located in the ground (50, fig. 1).

Regarding claim 16, Leonard as modified discloses in which the impermeable layer (34, fig. 1, page 5, lines 15-19) is located between the support (12, fig. 1) and adjacent material (36, figs. 1, 2) in the ground (15, fig. 1).

Regarding claim 17, Leonard as modified discloses in which the layer of higher permeable material (14, figs. 1, 2, page 2, lines 9-12, page 5, lines 6-8) is located in a lowermost part of the support (12, fig. 1).

Regarding claim 18, Leonard as modified discloses in which the fluid communication means (fluid communication means, page 2, lines 14-22, page 6, lines 1-10) defines a passage (20, figs. 1-3, page 2, lines 14-22, page 6, lines 1-10).

Regarding claim 19, Leonard as modified discloses in which the fluid communication (fluid communication means, page 2, lines 14-22, page 6, lines 1-10) includes a pipe arrangement (16, figs. 1-4, page 6, lines 1-10), which includes a pipe (18, fig. 1, page 6, lines 1-10), which defines the passage (20, figs. 1-3, page 2, lines 14-22, page 6, lines 1-10).

Regarding claim 20, Leonard as modified discloses in which the pipe (18, fig. 1, page 6, lines 1-10) includes an inlet part (22, figs. 1-4, page 6, lines 1-10), in which the pipe (18, fig. 1, page 6, lines 1-10) defines one or more inlet apertures (24, figs. 2, 3, page 6, lines 16-21) through which fluid enters the passage (20, figs. 1-3, page 2, lines 14-22, page 6, lines 1-10) in use.

Regarding claim 23, Leonard as modified discloses in which the inlet part (22, figs. 1-4, page 6, lines 1-10) is located within the layer of higher permeable material (14, figs. 1, 2, page 2, lines 9-12, page 5, lines 6-8).

Regarding claim 24, Leonard as modified discloses in which the lowermost part of the support (12, fig. 1) is arranged to direct fluid to the inlet part (22, figs. 1-4, page 6, lines 1-10).

Regarding claim 25, Leonard as modified discloses in which the lowermost part of the support (12, fig. 1) slopes downwardly towards the inlet part (22, figs. 1-4, page 6, lines 1-10).

Regarding claim 28, Leonard as modified discloses in which the pipe arrangement (16, figs. 1-4, page 6, lines 1-10) includes an outer filter (26, figs. 2, 3, page 6, lines 1-21), which is arranged to permit entry of the fluid into the passage (20, figs. 1-3, page 2, lines 14-22, page 6, lines 1-10), but prevent entry of the support (12, fig. 1) and/or stockpile material (40, fig. 1) into the passage (20, figs. 1-3, page 2, lines 14-22, page 6, lines 1-10).

Regarding claim 32, Leonard as modified discloses in which in plan, the inlet part (22, figs. 1-4, page 6, lines 1-10) is in the form of a spiral (fig. 4, page 6, lines 1-10), which extends around an axis (56, fig. 1, page 6, lines 1-10), which is the central axis (56, fig. 1, page 6, lines 1-10) of the stockpile (40, fig. 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO D NGUYEN whose telephone number is (571)270-5141.  The examiner can normally be reached on Monday-Friday, 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BAO D NGUYEN/Patent Examiner, Art Unit 3762                                                                                                                                                                                                        
/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762